DETAILED ACTION
This Office Action is in response to Amendment filed February 18, 2022.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7-9, 11-15, 17, 18, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 2, it is not clear what the limitation “the display panel overlaps with a whole length of the wiring board” recited on lines 10-11 of the amended claims 1 and 2 refers to, because (a) a “length” is a numerical value, not a physical structure or feature, and (b) therefore, the display panel cannot overlap with the numeral value of “a whole length” of the wiring board.  Claims 7-9, 11, 12, 21 and 27 depend on claim 1, and claims 13-15, 17, 18, 22 and 28 depend on claim 2, and therefore, claims 7-9, 11-15, 17, 18, 21, 22, 27 and 28 are also indefinite. 

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7-9, 11-15, 17 and 18, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2009/0270142) in view of Ishii et al. (US 2006/0202618) and Shanks et al. (US 5,747,928)
Regarding claim 1, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (display panel 124) ([0010]) comprising: a light-emitting element (OLED of 124) ([0010]); a housing ((topmost portion of) touch panel 122) over the display panel, because Applicants do not specifically claim what the “housing” refers to, what it is made of, and how it is configured; a battery (not-shown battery in [0009]) inherently overlapping with the display panel (124), because the display panel 124 almost completely encloses the inner device elements; and a wiring board (128) electrically connected to the display panel via the cable 130 ([0012]), wherein the wiring board is arranged in a backside of the display panel (124), wherein the display panel overlaps with a whole length of the wiring board (128), because (a) this limitation is indefinite as discussed above, and (b) the display panel 124 almost completely encloses the inner device elements, wherein the housing includes a front region (top flat surface region of (topmost portion of) 122) and a first 
Liang differs from the claimed invention by not comprising a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate.
Ishii et al. disclose an electronic device (Figs. 2 and 3) comprising a flexible substrate (70) ([0050]) where a display panel (22) is over the flexible substrate, and a driving circuit portion (15) ([0052]) over the flexible substrate.
In addition, Shanks et al. disclose an electronic device (Title) comprising a flexible substrate (32 in Fig. 3) (col. 4, lines 20-21) where a light-emitting element (30 in Fig. 3) (col. 4, lines 2-3) is over the flexible substrate, and a driving circuit portion (portion including 31) comprising a transistor (31 in Fig. 3) (col. 4, lines 1-2) over the flexible substrate (32).
Since both Liang and Ishii et al./Shanks et al. teach an electronic device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate as disclosed by Ishii et al. and Shanks et al., because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate to form the curved display panel 124, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate has been commonly used method to simplify the manufacturing process and thus to reduce the manufacturing cost, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Please refer to the explanations of the corresponding limitations above.
Regarding claim 2, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (124) comprising: a light-emitting element (OLED of 124); a 
Liang differs from the claimed invention by not comprising a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate.
Ishii et al. disclose an electronic device (Figs. 2 and 3) comprising a flexible substrate (70) ([0050]) where a display panel (22) is over the flexible substrate, and a driving circuit portion (15) ([0052]) over the flexible substrate.
In addition, Shanks et al. disclose an electronic device (Title) comprising a flexible substrate (32 in Fig. 3) (col. 4, lines 20-21) where a light-emitting element (30 in Fig. 3) (col. 4, lines 2-3) is over the flexible substrate, and a driving circuit portion (portion including 31) comprising a transistor (31 in Fig. 3) (col. 4, lines 1-2) over the flexible substrate (32).
Since both Liang and Ishii et al./Shanks et al. teach an electronic device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate as disclosed by Ishii et al. and Shanks et al., because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate has been commonly used method to simplify the manufacturing process and thus to reduce the manufacturing cost, and (c) it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.
Regarding claims 7 and 13, Liang in view of Ishii et al. and Shanks et al. differ from the claimed invention by not showing that the transistor comprises a channel formation region which comprises an oxide semiconductor material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor can comprise a channel formation region which comprises an oxide semiconductor material, because (a) an oxide semiconductor material has been commonly employed as a channel formation region material in forming a thin film transistor due to its high carrier mobility and light-transmitting property, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 8, 9, 14 and 15, Liang further comprises for the electronic device according to claim 1, 2 or 3 a touch panel ((remainder of) 122) ([0010]) overlapping with the first region (edge or periphery region adjacent top flat region of 122) (claims 8, 14 and 20), wherein the electronic device is a mobile phone (10) ([0009]) (claims 9 and 15).
Regarding claims 11 and 17, Liang in view of Ishii et al. and Shanks et al. differ from the claimed invention by not showing that the flexible substrate comprises a polyester resin, a polyacrylonitrile resin, 
Ishii et al. and Shanks et al. both disclose a polyimide resin substrate as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the flexible substrate can comprise one of the listed resins, because (a) some or all of these resins have been commonly employed as a flexible substrate material in forming a thin film transistor due to its ease of manufacturing process and low cost of the manufacturing process, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 12 and 18, Liang in view of Ishii et al. and Shanks et al. differ from the claimed invention by not showing that the transistor is formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor can be formed as claimed, because (a) the claimed configuration of forming the transistor and the material composition of the insulating layer have been well-known and commonly employed in forming a thin film transistor due to its ease of manufacturing process and low cost of the manufacturing process, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 3-6, 19, 20 and 23-26 are allowed, because (a) Liang in view of Ishii et al. and Shanks et al. do not disclose the first and second housing recited in claims 3 and 4 that Applicants argue in the REMARKS filed February 18, 2022 to be distinct from each other, and (b) Liang in view of Ishii et al. and Shanks et al. do not disclose the corner portion of the housing that has a round shape recited in claims 5 and 6 as Applicants argue in the REMARKS filed February 18, 2022.

Response to Arguments
Applicants' arguments filed February 18, 2022 have been fully considered but they are not persuasive, because in current office action, the Examiner provides prior art references to substantiate the Office Notice that the Examiner took in the Non Final Office Action mailed January 25, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 8,835,909)
Jeong et al. (US 2009/0189149)
Adachi (US 7,022,556)
Minamino et al. (US 2010/0182293)
Kawai et al. (US 7,348,492)
Ishii et al. (US 7,639,571)
Murai et al. (US 2007/0200220)
Cantatore et al. (US 2006/0192729)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.